DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/31/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/20/2021, with respect to the rejection(s) of claim(s) 1-7 under Krikke (US PAT No. 10,248,369 B2) in view of Daniel (US PG. Pub. 2020/0242433 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mertens (US PAT. No. 10,366,151 B1).

5. 	Applicant’s specifically argues on pages 1-4 of the Remarks with respect to the prior art of Daniels, that Daniels fails to teach the deficiencies of Krikke with respect to (US PAT. No. 10,366,151 B1) teaches the deficiencies of Krikke as described in the updated rejection below. 

6.	Merterns teaches in Fig. 2. Col. 8 lines , 54-67 and Col. 9 lines 1-21, “Interface 200 can update to the display 250 and present the knowledge panel 256 received from the knowledge panel system 110 to the user. The knowledge panel 256, as shown in FIG. 2, be composed from a template with content related to the identified factual entity—a bear. The knowledge panel 256 includes a brief description 258 (e.g., with content indexed from an encyclopedia) and a picture (e.g., selected from an image web search). As shown, the interface 250 has also resized the document 252 to create a supplementary area for the knowledge panel 256 to be displayed in. In this case, the knowledge panel 256 and the document 252 are shown partially overlapping, but other aesthetic arrangements may be used. In any case, the interface 250 includes a content area to display the document 252 and a supplementary area to contemporaneously display the knowledge panel 256. After reviewing the knowledge panel 256, the user may wish to incorporate an element of the knowledge panel 256 into the document 252. For example, the user may select and copy the description 258 or, as is shown in FIG. 3, the user may drag and drop the image 260 into the document 252. The type of drag and drop may depend, for example, on the input hardware available. When a mouse is available, a user may hold a mouse button down to begin the drag and release to being the drop. On a touch-screen interface, the user may use their finger to drag and drop.  As the user continues to edit the document, the entity and context identifier 109 continues to process the content and determines whether to provide additional automatically formulated queries to the knowledge panel system 110. For example, in the interface 300, the document 302 shows that the image 306 of the bear has been edited into the document 302 in response to the user's drag and drop. The document 302 has also been updated with additional text written by the user.”

Status of Claims
7.	Claims 1-8 are pending in this application.  
	Claim 8 is new,

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikke (US PAT. No. 10,248,369 B2) in view of Mertens (US PAT. No. 10,366,151 B1).

Referring to Claim 1, Krikke teaches a user interface (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10), comprising;
a display (See Krikke, Fig. 1, Display Screens LUI 9, LUI 10), and 
a controller (See Krikke, Fig. 1, data gathering control unit) configured for displaying image frames with variable contents 1 (See Krikke, Col. 5 lines 23-28, The data gathering control unit receives the print job queues from each printer in the print fleet system 1.  The data gathering control unit is also configured to control display of the print job queues of the print fleet system 1 on a user interface screen like the LUI's 9, 10a, on the screen of the work station 11 or on the screen of the mobile device 12.), wherein each image frame includes a selection of display items (See Krikke, Col. 6 lines 7-13, The operator may use a mouse to click on the print job 28 in order to select the print job 28 for dragging the rectangle 28 to another print job queue representation in the overview 200. ),
wherein at least some of the image frames include a summary window displayed at a fixed location on a screen of the display (See Krikke, Fig. 2, Window 200, Col. 5 lines 29-44,  FIG. 2 shows a window 200 on the user interface screen invention.  The window 200 shows the printers in the column of area 20 of a print fleet system according to the invention.  The print system comprises five printers as shown by printer images on the left side indicated by a double-sided arrow 20.  On the right side of each printer a corresponding print job queue representation in row areas indicated by double-sided arrows 21-25 and in a column area as indicated by double-sided arrow 35 is respectively shown for a time frame of approximately 22 minutes comprising 20 minutes from now.  The time frame is indicated in an upper part indicated by double-sided arrow 26.  A vertical line 27 is extending from the upper part at the moment "now" through all print job queues beneath the upper part into the lower part of the areas indicated by the double-sided arrows 21-25.),
wherein the controller is configured to assign a summary attribute to at least some of the display items and to display the at least some of the display items in the summary window (See Krikke, Fig. 2, items 31, 32, 34 of Window 200, Col. 5 lines 49-65, Each rectangle has a coloured left edge 31, 32, 34.  The colour of the coloured left edge 31, 32, 34 indicates a status of the print job.  The coloured left edge 31 is green coloured indicating that the corresponding print job can be printed at the time indicated by the time frame in the area 26 on the printer corresponding to the print job queue representation in area 22 without any expected media shortage.  The coloured left edge 31 is blue coloured indicating that the corresponding print job is printed at this very moment on the printer corresponding to the print job queue representation in area 24 and no media shortage is expected during printing.  The coloured left edge 32 is orange coloured indicating that the corresponding print job 28 which is printed at this very moment on the printer corresponding to the print job queue representation in area 21 and a media shortage is expected during printing.). 
Krikke fails to explicitly teach 
wherein the controller has an editing function allowing a user to change a configuration of the image frames, and 


However, Mertens teaches
wherein the controller has an editing function allowing a user to change a configuration of the image frames (See Mertens, Figs. 2 and 3, User Interfaces: 200, 250, 300 and 350 as Image Frames, Col. 7 lines 45-57, Provisioning of contextually relevant knowledge panels based on document content is described in more detail with reference to FIGS. 2 and 3, which are example user interfaces 200, 250, 300 and 350 for editing a document and displaying knowledge panels. The user interfaces 200, 250, 300 and 350 may be displayed on, for example, display screens of one of the user devices 106, based on data received from the document system 108. In these examples, the user interfaces 200, 250, 300 and 350 are document editors displayed in web browsers, but other user interfaces may be used. For example, a dedicated document editor application may be used, or another application (e.g., an e-mail application) may include a document editor.), and 
wherein the editing function includes a function allowing the user to assign the summary attribute to a display item by dragging the display item into the summary window (See Mertens, Figs. 2 and 3, Col. 8 lines 62-67 and Col. 9 lines 1-21, As shown, the interface 250 has also resized the document 252 to create a supplementary area for the knowledge panel 256 to be displayed in. In this case, the knowledge panel 256 and the document 252 are shown partially overlapping, but other aesthetic arrangements may be used. In any case, the interface 250 includes a content area to display the document 252 and a supplementary area to contemporaneously display the knowledge panel 256…After reviewing the knowledge panel 256, the user may wish to incorporate an element of the knowledge panel 256 into the document 252. For example, the user may select and copy the description 258 or, as is shown in FIG. 3, the user may drag and drop the image 260 into the document 252. The type of drag and drop may depend, for example, on the input hardware available. When a mouse is available, a user may hold a mouse button down to begin the drag and release to being the drop. On a touch-screen interface, the user may use their finger to drag and drop. As the user continues to edit the document, the entity and context identifier 109 continues to process the content and determines whether to provide additional automatically formulated queries to the knowledge panel system 110. For example, in the interface 300, the document 302 shows that the image 306 of the bear has been edited into the document 302 in response to the user's drag and drop. The document 302 has also been updated with additional text written by the user.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the controller has an editing function allowing a user to change a configuration of the image frames, and wherein the (See Mertens, Col. 2 lines 42-54).  Therefore, it would have been obvious to combine Krikke and Mertens to obtain the invention as specified in claim 1.

Referring to Claim 2, the combination of Krikke in view of Mertens teaches the user interface according to claim 1 (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10), wherein the summary attribute is a logical variable (See Krikke, Fig. 2, Items 28, 29, 30, Col. 5 lines 45-49, Print jobs in the print job queue representations are indicated by white rectangles, for example the white rectangles numbered 28, 29, 30.  The white rectangles comprise text items like file name, media type, status information, start time from now, number of pages to be printed, etc.).
Referring to Claim 3, the combination of Krikke in view of Mertens teaches the user interface according to claim 1 (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10), wherein contents of at least one of the display items is dependent upon a content-determining variable having a value from a predetermined set of values, and the summary attribute has a value from said predetermined set, specifying that the display item is shown in the summary window only on condition that the content-determining variable is identical with the summary attribute (See Krikke, Fig. 2, Window 300, Col. 6 lines 28-49, FIG. 3 shows a window 300 on the user interface screen according to the invention.  The window 300 shows the same printers as in window 200 in FIG. 2.  The rectangle 28 is dragged to the area 23 by the mouse or finger represented by an arrow 38.  The area 23 comprises an empty print job queue representation of another printer.  When encountering the area 23 or after stopping the dragging of the rectangle 28 at and on the area 23 feedforward of the impact of dropping the rectangle 28 on right part of the area 23 being the print job queue representation of the other printer is determined by the control unit of the other printer.  The determined feedforward is displayed on the window 300.  In FIG. 3 the feedforward is the message 36 with text "1 Media request" inside the rectangle 28.  Other ways of displaying, for example in a separate object like a message box near the rectangle 28 may be envisioned.  An orange left edge 37 of the rectangle 28 indicates that there is a media shortage at the other printer with respect to the media specified and needed by the print job.  The other printer corresponding to area 23 has a media request, so immediate printing on the other printer is not possible for the remaining pages of this print job). 

	Referring to Claim 4, the combination of Krikke in view of Mertens teaches the user interface according to claim 3 (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10), wherein the controller is configured to assign, to the display item which the user drags into the summary window, the value of the content determining variable that this variable has at the time when the related item is being dragged (See Krikke, Fig. 3, Col. 6 lines 14-27, When dragging is started the print job may be ceased on the printer represented in the area 21.  A part of the print job which has not yet been printed on the printer in area 21 may be printed on another printer in the interview to which the rectangle 28 is dragged and dropped.  Only the part of the print job that is not yet printed is forwarded to the other printer in the overview.  A part may be determined to be a number of sets of a document which sets have not yet been started to be printed, or all pages which have not been started to be printed.    When dragging of a print job is started and the print job has not yet been started to be printed, the whole print job may be printed by another printer in the overview to which the print job is dragged and dropped.). 

	Referring to Claim 5, the combination of Krikke in view of Mertens teaches a software product embodied on a non-transitory computer readable medium and (See Krikke, Fig. 1, Print Fleet System 1, Col. 4 lines 29-32, The invention also relates to a recording medium comprising computer executable program code configured to instruct a computer to perform the method according to the invention.), when loaded into a computer having a display, turns the computer, into the user interface according to claim 1 (See Krikke, Col. 4 lines 65-67 and Col. 5 lines 1- 6, The server 5 may act as a control unit for the printers 7, 8.  The printer 6 is connected to the network N via a server 4.  The server 4 may act as a control unit for the printer 6.  A work station 11 may also be connected to the network N. The work station 11 may act as a control unit for any of the printers 2, 6, 7, 8 of the print fleet system 1.  A mobile device 12 may be wireless connected to the network N. The screen of the mobile device 12 may act as a user interface screen of the print fleet system 1.).

	Referring to Claim 6, the combination of Krikke in view of Mertens teaches a printing system (See Krikke, Fig. 1, Print Fleet System 1) comprising the user interface according to claim 1 (See Krikke, Fig. 1, Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10, Col. 5 lines 5-10, The screen of the mobile device 12 may act as a user interface screen of the print fleet system 1.  Printer 2 is provided with local user interface screen LUI 9.  The printer 6 is provided with a local user interface screen LUI 10.  The local user interface screens LUI 9, 10 may act as a user interface screen for the method according to the invention.).

Referring to Claim 7, the combination of Krikke in view of Mertens teaches a printing system (See Krikke, Fig. 1, Print Fleet System 1) comprising the user interface according claim 3 (See Krikke, Fig. 1, Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10, Col. 5 lines 5-10, The screen of the mobile device 12 may act as a user interface screen of the print fleet system 1.  Printer 2 is provided with local user interface screen LUI 9.  The printer 6 is provided with a local user interface screen LUI 10.  The local user interface screens LUI 9, 10 may act as a user interface screen for the method according to the invention.), wherein the content determining variable is a job number designating a position of a print job in a print queue (See Krikke, Fig. 5, Col. 7 lines 61-67 and Col. 8 lines 1-2, a position in the print job queue representation in area 22 is detected at which the rectangle 28 is dropped.  Based on the detected position a location is determined in the print job queue of the fourth printer.  In FIG. 5 the rectangle 28 is positioned in-between a rectangle 54 and a rectangle 55.  Therefore the print job is planned in the print job queue after the print job corresponding to rectangle 54 and before the print job corresponding to rectangle 55.).

Referring to Claim 8, the combination of Krikke in view of Mertens teaches the user interface according to claim 1 (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10).
Krikke fails to explicitly teach


	However, Mertens teaches 
wherein the summary window is a display-only window (See Mertens, Fig. 4, Col. 12 lines 18-24, FIG. 4 is flowchart of a process 400 for displaying knowledge panels. The process 400 may be performed by, for example, the document system 108. As such, for the sake of description, the process 400 will be described with reference to the system 100. However, another system or systems may be used to perform the process 400 or other similar processes.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the summary window is a display-only window.  The motivation for doing so would have been to provide a knowledge panel provides a summary of information for the entity. For example, a knowledge panel for a singer may include the name of the singer, an image of the singer, a description of the singer, one or more facts about the singer, and content that identifies songs and albums recorded by the singer. Other types of information and content can also be presented in the knowledge panel. In some implementations, a knowledge panel can provide more granular information. For example, if a document section is about the singer's childhood, the knowledge panel can provide information regarding the school the singer attended, a snippet about the town the singer grew up in, and the singer's recollections of growing up there (See Mertens, Col. 2 lines 42-54).  

Cited Art

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sesek et al. (US PG. Pub. 2005/0088668 A1) discloses a method in a computer system for communicating the present status of a job 
queue that contains a plurality of jobs.  The method may include controlling a 
display device to display a plurality of images.  Each image may be a print 
preview image of a different one of the plurality of jobs in the job queue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL V DOTTIN/Examiner, Art Unit 2677